DETAILED ACTION
This Office Action is in response to the amendment filed April 5, 2021 for the above identified patent application.

Allowable Subject Matter
The indicated allowability of original claims 3 and 12 (now incorporated into claims 1 and 10) is withdrawn in view of the newly discovered reference(s) to Hsu (USP 9,265,166).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-11, 13-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (USP 9,265,166) in view of Wentzel (USP 3,792,616).
Hsu teaches a dual-shaft driving module, comprising: two shafts (10,20) substantially parallel to each other and substantially in a mirror symmetrical arrangement, wherein each of the two shafts has a spiral groove (13,23) parallel to each other and recessed on an outer surface thereof, and a synchronizing block (40) including two concave surfaces (31) arranged on two opposite sides (adjacent 41) thereof and two driving portions (51) respectively protruding from the two concave 
	Hsu does not teach each shaft having two spiral groove, or the synchronizing block having four driving portions.  Hsu teaches each shaft having one spiral groove for engaging a respective driving portion.  However, it was known in the art to configure a screw shaft with two spiral grooves, each spiral groove engaging a driving portion.  For example, Wentzel teaches a shaft (10) having two spiral grooves (14,16), a block (12) having two driving portions (24), wherein each shaft groove engages one driving portion so as to produce relative movement between the shaft and the block.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide each shaft of Hsu with two spiral grooves for engaging a respective 
	Hsu does not teach the spiral grooves having a spiral angle within 40 to 60 degrees.  It would have been obvious to one in the art to modify the spiral grooves of Hsu with a spiral angle of 40 to 60 degrees, motivation being to transmit a predetermined motion between the engaging components, for a particular application.
	  With respect to claim 2, Hsu and Wentzel do not teach a depth of each of the two spiral grooves is 1/4 to 1/7 of a maximum outer diameter of the driving segment.  It would have been obvious to an engineer in the art to form the spiral grooves of Hsu with a depth of 1/4 to 1/7 of a maximum outer diameter of the driving segment, motivation being to configure the driving module to transmit a predetermined force for a particular application.
 	With respect to claim 4, Hsu illustrates, when viewing a cross-section of the two shafts and the synchronizing block, each of the two driving segments is substantially in a circle shape, each of the two concave surfaces is substantially in an arc shape, and two circle centers of the two concave surfaces are respectively arranged at two circle centers of the two driving segments.  
	With respect to claim 5, Hsu illustrates, when viewing a cross-section of the two shafts and the synchronizing block, each of the two driving segments is substantially in a circle shape, each of the two concave surfaces is substantially in an arc shape, and a radius of each of the two concave surfaces is substantially equal to that of each of the two driving segments.  

	With respect to claim 7, Hsu modified with Wentzel teaches, in each of the two shafts, a projecting region defined by orthogonally projecting the spiral grooves onto a plane in a longitudinal direction of the corresponding shaft is in an arc shape and has a central angle smaller than or equal to 180 degrees.
	With respect to claim 9, Hsu teaches when the two shafts are spun, the synchronizing block moves straightly in a direction parallel to a central axis of each of the two shafts.  
	With respect to claims 10, 11, 13-16, and 18, Hsu modified with Wentzel teaches, as described above, the claimed dual-shaft driving module, including two external connecting members respectively fastened to the two end segments arranged on one side of the two shafts for respectively fixing two external objects, and the other two end segments arranged on the other side of the two shafts are suspended.  

	Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 is allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658